Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas, 4 July 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
La Haie 4e. Juillet 1780
En conséquence de l’honorée vôtre du 22 Juin, j’ai envoyé votre Lettre à Mr. C. van O——, qui m’en a accusé la réception. J’ai envoyé pareillement copie à Messieurs Van de Perre & Meyners de celle que vous m’avez écrite à leur sujet.
Les Etats d’Hollde. se sont séparés, pour ne se rassembler que le 26 de ce mois. Il ne S’est rien passé d’interessant. L’armement ici va très lentement, & les résolutions à cet égard, et à l’égard de la négociation avec la Russie, se traînent de même. 5 & 958 brouillent continuellement tout, & 30 suit machinalement leurs impulsions. Les Anglois intriguent plus encore ici qu’à Petersbourg-même: Les brouilleries qu’ils excitent & fomentent en Allemagne au sujet de l’élection d’un Coadjuteur de Cologne, sont calculées en grande partie pour embarrasser cette rep., & empêcher qu’elle ne s’occupe avec succès du rétablissement de sa Marine. Voilà, Monsieur, l’état des affaires. C’est une Comédie monotone, dont toutes les scenes se ressemblent. Les uns ont toujours en tête l’augmentation des forces de terre; les autres, avec raison, le rétablissement de celles de mer.
Je viens de recevoir une Lettre du Baron de Wufflin de Bruxelles 29 Juin, où il me marque, Monsieur, que vous lui avez remis des Lettres de grande importance pour moi; qu’il Seroit déjà en chemin pour me les remettre; mais que ses plaies, rouvertes, l’obligent d’aller passer quelques jours à Venlo chez sa Soeur, dont il m’a donné l’adresse, pour lui écrire là. Il y a 36 lieues d’ici à Venlo. J’ignore quel peut être le contenu & le volume de ces Lettres, & si elles pressent, ou non: ainsi je n’ose ni ne puis lui marquer de me les envoyer; & j’en suis pourtant en peine. Si vous vouliez, Monsieur, m’apprendre en attendant ce que c’est, je serois plus tranquille, & pourrois peut-être prendre des mesures pour les avoir, si Mr. De Wufflin tardoit de me les apporter.
Ma santé est fort dérangée par les chagrins & les émotions journalières. ——— ne finit pas. Quelquefois il se montre bon. Ensuite, à l’instigation, apparemment, de mon ennemi, il n’est plus content de ce qu’il a exigé de moi, & que j’ai voulu faire: il exige ce que je ne puis faire Sans me déshonorer & perdre. Ajoutez à cela, Monsieur, que tout ce qui tient ici à certain parti, c’est-à-dire, toute la Haie, m’évite & me décrie, & me suscite des désagrements jusque chez moi; enfin, que ma femme languit depuis longtemps d’une facheuse maladie: Et vous n’aurez encore qu’une idée foible de mon état actuel; car je ne dis pas tout. Mon unique espoir est que de bonnes nouvelles de l’Amérique, & 484, changeront ma Situation ici en mieux. Dieu veuille nous amener bientôt l’un & l’autre.
Il court ici un bruit fort extraordinaire à l’égard du C. Jones. Landais, dit-on, S’est emparé de son Vaisseau en vertu de Sa Commission Américaine. Cela me met en peine pour vous, Monsieur, parce que votre autorité seroit commise là-dedans, & aussi pour les paquets de Dépeches au Congrès, que je vous avois adressé pour Mr. Jones, & une autre Lettre pour le Congrès, que j’avois adressée à Mr. Williams à Nantes, pour la lui faire tenir.
Dans ce moment je reçois l’incluse de Mr. C—— van O—— avec priere “de vous la faire parvenir, parce qu’elle est nécessaire pour servir d’intelligence à une autre qui partit hier par une autre voie.— Il se flatte, ajoute-t-il, qu’en réponse vous goûterez mieux ses idées.”
Je suis & serai tout le reste de ma vie avec le respectueux & inviolable attachement qui vous est voué, Monsieur, Votre très-humble & très-obéissant serviteur,
Dumas
Passy à S.E.M. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Etats-Unis / &c. Passy./.
Notation: Dumas la haie July 9. 80
